Exhibit 10.1

The Nasdaq Stock Market, Inc.

Board Compensation Policy

Approved March 7, 2006 for Implementation in Conjunction

with 2006 Annual Shareholders Meeting

Annual Retainer Compensation for Non-Employee Directors

 

•   Annual Non-Employee Director (“Director”) compensation will be based on a
compensation year beginning and ending in May. This enables Directors to receive
equity immediately following election and appointment to the Board at the annual
shareholders meeting.

 

•   Annual Retainer compensation will be equal to a total value of $50,000 for
Directors and $100,000 in cash and $50,000 in Restricted Stock Awards for the
Chairman of the Board.

 

•   Directors may annually elect to receive 100% or 50% of the Annual Retainer
compensation in cash, equity, or two equal portions of cash and equity. If
selected, the equity portion of the annual retainer will be paid in the form of
Restricted Stock Awards (“RSAs”). Each Director will have the opportunity to
make this election during the thirty (30) day period preceding the annual
shareholders meeting.

 

•   Directors will be given an opportunity to review the Director Compensation
Policy in advance of the shareholders meeting, and will be asked to make the
election immediately following the shareholders meeting to receive a grant of
RSAs at the Board meeting which follows the annual shareholders meeting. If the
Director declines to make an election, the entire Annual Retainer will be paid
in cash.

 

•   Calculation of the number of shares of restricted stock to be awarded will
be valued at 100% of face value and based on the closing price of Common Stock
on the date immediately prior to the grant (“Fair Market Value”) at a value of
$25,000 or $50,000, according to the election of cash and/or equity.

 

•   The cash portion selected will be paid quarterly in equal installments.

 

•   All Director RSAs will be granted under The Nasdaq Stock Market, Inc. Equity
Incentive Plan (the “Equity Plan”).

 

•   A Director appointed after the annual shareholders meeting will be eligible
to receive a prorated share of the annual retainer compensation.



--------------------------------------------------------------------------------

Annual Non-Retainer Equity for Non-Employee Directors

 

•   Directors will receive non-retainer equity in the form of Restricted Stock
Awards (“RSAs”) in the amount of $50,000 per annum.

 

•   The Director will receive the grant following the annual shareholders
meeting.

 

•   Calculation of the number of shares of restricted stock to be awarded will
be valued at 100% of face value and based on the closing price of Common Stock
on the date immediately prior to the grant (“Fair Market Value”) at a value of
$50,000.

 

•   The RSA vesting schedule and other pertinent information related to the RSAs
grants are discussed below in the RSAs section.

 

•   A Director appointed after the annual shareholders meeting will eligible to
receive a prorated non-retainer equity grant at the Director’s first Board
meeting.

Board and Committee Meeting Attendance Fees for Non-Employee Directors

 

•   Each Director will receive a fee of $1,000 for each Board meeting attended.
These fees will be paid quarterly.

 

•   Each Director will receive a fee of $500 for each Committee meeting
attended. These fees will be paid quarterly.

Annual Committee Chair Fees

 

•   Each Chairperson of the Finance, Management Compensation, Audit, Policy,
Corporate Governance and Regulatory Oversight Committees will receive an Annual
Chair Fee of $15,000.

 

•   Annual Chair fees will be paid in the form of cash at the beginning of the
annual compensation cycle in May.

Audit Committee Member Fees

 

•   Each Non-Chair Member of the Audit Committee will receive an annual
membership fee of $5,000.

 

2



--------------------------------------------------------------------------------

•   Annual Member fees will be paid in the form of cash at the beginning of the
annual compensation cycle in May.

RSAs

 

•   RSA Vesting

 

  •   RSAs will vest 100% two (2) years from the date of grant. RSAs will also
vest upon the scheduled expiration of a Director’s term, if such term is not
renewed.

 

  •   Upon a Director’s resignation (other than for death or disability) prior
to the end of the Director’s term, RSAs will be forfeited.

 

  •   Upon termination of a Director for “Misconduct” all RSAs will be forfeited
without further consideration to the Director.

 

  •   Upon termination of a Director on account of his death or “Disability,”
RSAs will vest.

 

  •   Shortly after vesting, a package will be mailed to the Director’s home
address containing a cover letter, stock certificate and tax information.

 

•   RSA Agreements, Share Restrictions & Voting Rights

 

  •   RSAs will be evidenced by an RSA Agreement to be entered into with each
Director and will be governed by the Equity Incentive Plan.

 

  •   Once vested, shares will be freely tradable, subject to restrictions on
sales by affiliates under Rule 144. Nasdaq does not have a repurchase right or
obligation.

 

  •   Trading in these shares will be subject to the Policy Statement On Trading
In Nasdaq and Other Securities By Directors and Officers and to any contractual
restrictions on transfer, such as lock-up agreements, that may be applicable.

 

  •   During the vesting period, unvested restricted shares may be voted.

 

•   Taxes

 

3



--------------------------------------------------------------------------------

  •   Taxes on restricted stock are generally not imposed at the time of grant.
However, once shares vest, the value of the vested shares are taxed as ordinary
income. Alternatively, a Section 83(b) election may be filed with the IRS within
30 days of the date of grant. An 83(b) election, allows for the taxes to be paid
on the value of the unvested RSA on the date of grant, instead of at the time of
vesting.

 

  •   If an 83(b) election is not made, tax will be due on the value of the
vested portion of the RSA on the date of vesting using the fair market value of
Nasdaq’s shares. The payment of these taxes will be made by the Director
directly to the IRS based upon the Director’s own personal tax situation. Nasdaq
will provide the Director with the appropriate 1099M in the year following the
vesting (additional tax information will be provided if the Director is filing
taxes on a quarterly basis).

 

  •   Any future appreciation realized when a Director sells or transfers the
vested RSA shares will be taxed at the applicable capital gains rate.

 

  •   Nasdaq encourages its Directors to consult with a tax advisor before
making a Section 83(b) election.

 

•   Reporting and Disclosure

 

  •   SEC Form 4s (Change in Beneficial Ownership) must be filed by each
Director with the SEC within 2 days of RSA grants. The Director may request
NASDAQ’s assistance in the preparation and filing of Section 16 reports via the
“COMPANY ASSISTANCE WITH SECTION 16 REPORTING” form and by providing a completed
Power of Attorney and CIK/CCC Code, if the Director has a CIK/CCC Code currently
assigned.

 

  •   RSAs will be reflected as stock owned by Directors in the Beneficial
Ownership Table of the Nasdaq Proxy and will be disclosed under the general
Director compensation section of the Proxy.

 

•   Accounting

 

  •   RSAs are expensed by the issuer over the vesting period.

 

4